DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a sealing block, a pouch-shaped battery case, and a sealing block assembly in the reply filed on June 02, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of sealing a pouch-shaped battery case, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 02, 2021.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on August 26, 2020 was filed after the mailing date of the IDS on November 04, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 and 8 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 7 recites the limitation “wherein the third sealing block is independent of the first sealing block and the second sealing block in line 1 of pg. 29 of the instant application.  It is not clear what “independent” means in this context of the claim as the word carries various meanings in the art. The examiner suggests amending the claim to include additional structure about the third sealing block that supports it being independent. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20160019259 A). Hereinafter referred to as Lee.
Regarding claim 1, Lee discloses a sealing block for sealing a pouch-shaped secondary battery (“sealing apparatus… ” [0029]), the sealing block comprising: 
a main body unit (“110” Fig. 4, “sealing block” [0029]) for sealing at least a part of an outer edge of a battery case (“10” Fig. 1, which comprises of edges on its outside) from which an electrode terminal protrudes (Fig. 1 where “14” and “15” are disposed on an edge that the sealing block can be applied to) by applying heat and/or pressure thereto (“compresses the sealing regions… heat seal… by means of high heat to seal the sealing regions” [0034]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (“210” Fig. 4, which is perpendicular to the right side of 110, “cooling member” [0029]), the wrinkle prevention unit comprising a curved structure (Fig. 4 where the curved structure is formed by 212 and bottom surface of 210, forming a bent angle on the bottom of the wrinkle prevention unit) that corresponds to a rounded corner of an electrode assembly reception unit of the battery case corner (“the first pouch 11 may form a convex accommodating portion” [0032], forming a space that corresponds to an electrode reception unit as shown in Fig. 4 where 13 or the electrode assembly is disposed), wherein
the wrinkle prevention unit further comprises an extension portion for connecting the curved structure of the wrinkle prevention unit to the main body unit (“214” Fig. 4, “cylindrical portions… to prevent local pressurization on the outer surfaces of the pouches” [0055]).
Regarding claim 3
Regarding claim 4, Lee discloses all of the limitations for the sealing block as set forth in claim 1 above, and seems to disclose wherein the wrinkle prevention unit is located at one of corners of opposite ends of an outer edge of the electrode assembly reception unit through which gas is charged (Fig. 4 where 210 is located at a corner of an outer edge of the space created by 11, and is located at an edge adjacent and perpendicular to that outer edge, which is capable of receiving gas, as 210 also stretches along the length of the pouch in an outward direction from the page).
Regarding claim 5, Lee discloses a sealing block assembly comprising: 
a first sealing block according to claim 1, the main body unit of which is located on the outer edge of the battery case from which the electrode terminal protrudes (Fig. 1 where the first sealing block may be applied to the edge where 14 and 15 are located, and where 110 of the first sealing block is applied to the top layer, or 11, of that edge as shown in Fig. 4), and
a second sealing block according to claim 1, the main body unit (“120” Fig. 4) of which is located on an outer edge of the battery case parallel to the outer edge of the battery case from which the electrode terminal protrudes (Fig. 1 where the second sealing block may be applied to the edge where 14 and 15 are located, and where 120 of the second sealing block is applied to the bottom layer, or 12, of that edge as shown in Fig. 4, which is parallel to 11),
wherein the first sealing block and the second sealing block are formed so as to be symmetrical with each other (Fig. 4).
Regarding claim 8, Lee discloses a pouch-shaped battery case manufactured using a sealing block according to claim 1 (“10” Fig. 4), wherein
at least one of an upper case (“11” Fig. 4, “first pouch” [0032]) and a lower case (“12” Fig. 4, “second pouch” [0032]) constituting the pouch-shaped battery case is provided with an 
a non-sealed portion for gas discharge is formed at one-side outer edge of the electrode assembly reception unit (Fig. 4 where the edge that is adjacent to and perpendicular to the edge being sealed would be inherently non-sealed if not sealed by the sealing block), and
sealed portions (portions of the pouch underneath 110 in Fig. 4), each of which has a radius of curvature corresponding to a radius of curvature of a corner of the outer edge of the electrode assembly reception unit (Fig. 4 where the radius of curvature is the radius of curvature formed at the corners of 13), are formed at opposite ends of the outer edge of the electrode assembly reception unit at which the non-sealed portion for gas discharge is formed (Fig. 4 where 11 and 12 curve around the edge that is non-sealed for gas discharge).
Regarding claim 9, Lee discloses all of the limitations for the pouch-shaped battery case as set forth in claim 8 above, and wherein each of the sealed portions is formed so as to be adjacent to a boundary of the corner of the outer edge of the electrode assembly reception unit (Fig. 4 where the sealed portion neighbors the corners of the electrode assembly reception unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 6, 7, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160019259 A) as applied to claim 1 above, and further in view of Won et al (EP 2 869 361 A1). Hereinafter referred to as Won.
Regarding claim 2, Lee discloses all of the limitations for the sealing block as set forth in claim 1 above, but does not disclose wherein the main body unit is formed in a shape of a square pillar comprising a rectangular side surface.
However, Won discloses a sealing block for sealing a pouch-shaped secondary battery (“sealing tool” [0030]) comprising: a main body unit (“sealing block 200” [0032]) for sealing at least a part of an outer edge of a battery case (“The sealing part 13 of the pouch 11 is heated and pressed by the sealing block 200 to allow the sealing part 13 to seal the pouch 11.” [0033]). Won teaches that the main body unit is formed in a shape of a square pillar comprising a rectangular 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the main body unit of Lee in view of Won by changing its shape to be a square pillar comprising a rectangular side surface in order to achieve a main body unit of a sealing block that performs a uniform sealing through means of receiving electricity for heat generation.
Regarding claims 6 and 7, Lee discloses all of the limitations for the sealing block assembly as set forth in claim 5 above, but does not disclose the sealing block assembly further comprising a third sealing block for connecting the first sealing block and the second sealing block to each other, and wherein the third sealing block is independent of the first sealing block and the second sealing block.
However, Won discloses a sealing block assembly (comprising of 100, 300, and 200 Fig. 4, and the similar structure mirroring underneath 100, 300, and 200) comprising: a first sealing block according to claim 1 (comprising of 100, 300, and 200 Fig. 4, “sealing tool disposed on the upper side of the pouch 11” [0030]), and a second sealing block according to claim 1 (sealing tool disposed on lower side of pouch in Fig. 4), wherein the first sealing block and the second 
Therefore, it would have been obvious for a person having ordinary skill in the art to add a third sealing block to the sealing block assembly of Lee in view of Won such that it connects the first sealing block and the second sealing block to each other, and wherein the third sealing block is independent of the first sealing block and the second sealing block, in order to achieve a sealing block assembly that is capable of a more uniform seal on edges of the case of a pouch-shaped battery and of measuring a variation in height of the space above the first and second sealing blocks.
Regarding claim 12, Modified Lee discloses all of the limitations for the sealing block assembly as set forth in claim 6 above, and wherein the third sealing block is coupled to the first sealing block and the second sealing block (Won Fig. 4 where 300 makes contact with 200).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Magali P Slawski/Primary Examiner, Art Unit 1721